Citation Nr: 0212284	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  97-21 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for congestive heart 
failure with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel








INTRODUCTION

The veteran served on active duty from June 1973 to June 
1975. He also had service in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 1999 the Board 
denied claims of service connection for diabetes mellitus and 
bronchitis and remanded the claim for service connection for 
congestive heart failure and hypertension.  The case was 
returned to the Board in August 2002.


FINDING OF FACT

Congestive heart failure with hypertension was first 
demonstrated many years after service, and has not been shown 
to be related to any events therein.


CONCLUSION OF LAW

Congestive heart failure with hypertension was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The service medical records show that in July 1974, he was 
seen with urticaria and at that time, his blood pressure was 
130/102.  On his May 1975 service separation examination, his 
blood pressure was 122/74.  A chest x-ray was normal and the 
heart and vascular systems were clinically normal.  

Treatment records from Holt-Crock Clinic from August 1991 to 
1996 show the veteran was seen for various conditions.  In 
August 1991 it was reported that that he had recently had a 
physical examination that showed he had severely elevated 
blood pressure.  He was started on hypertensive medication.  
There are additional subsequent medical records from Holt-
Crock Clinic showing treatment for hypertension.

VA outpatient treatment records show the veteran was seen in 
February 1996 for referral from a hospital in Ft. Smith for 
hypertension and congestive heart failure. It was reported 
that he had had one previous hospitalization for congestive 
heart failure.  The diagnoses included hypertension and 
congestive heart failure.  There are additional subsequent 
medical records from the VA Clinic showing treatment for a 
cardiovascular condition, including hypertension.

On a June 1996 VA hypertension examination, the veteran 
reported that he had a history of hypertension dating back to 
1973 when the diagnosis was made.  The diagnosis was 
malignant hypertension.  On a second VA examination for 
diseases of the heart by the same examiner on the same day in 
June 1996, the diagnoses were severe hypertension and 
congestive heart failure secondary to cardiomyopathy and left 
ventricular hypertrophy.

Pursuant to the May 1999 Board remand, a VA cardiologist 
reviewed the veteran's claims file and examined the veteran 
in August 1999.  He noted the veteran's blood pressure 
readings in service and following examination diagnosed 
hypertensive cardiomyopathy, congestive cardiomyopathy, and 
diabetes mellitus.  

The doctor stated that the veteran's hypertensive 
cardiomyopathy disease was not related to the single blood 
pressure elevation that was recorded in July 1974 in service.  

II.  Analysis 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations in general apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date. 

The VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  In this case 
the information and evidence needed is basically that which 
would show that the veteran's heart disease and hypertension 
are linked to service.  Such action was accomplished by means 
of the statement of the case, the Board remand, supplemental 
statements of the case, and other correspondence to the 
veteran.  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C. § 5103A.  

In this regard the veteran was not specifically informed of 
the VCAA, but pursuant to the Board remand he has been 
advised that all records he identified would be requested by 
the RO.  To the extent any pertinent records are available 
they have been obtained. 

Moreover, the veteran has submitted his own private medical 
records, and the case has been referred to a VA doctor for a 
medical opinion.  The Board finds that the provisions of the 
VCAA are satisfied and a current decision is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
and Quartucccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition to direct service incurrence, service connection 
will be rebuttably presumed for certain chronic diseases, 
such as organic heart disease and hypertension, which are 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

To summarize, lay statements describing the symptoms of a 
disability and inservice events are considered to be 
competent evidence.  However, as a layperson the veteran is 
not competent to give a medical opinion on actual diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

The veteran claims his cardiovascular disease started during 
service.  The service medical records however show only the 
one isolated elevated blood pressure reading in service with 
normal blood pressure at service separation.  Also at the 
time of separation, the veteran's cardiovascular system was 
clinically evaluated as normal.  

A VA cardiologist has reviewed the veteran's record and has 
found that isolated blood pressure reading in service is not 
related to his present heart pathology, which was first shown 
many years after service.

The Board has noted that a 1996 VA examiner reported that 
hypertension was diagnosed in 1973 in service; this medical 
history is not supported by the contemporaneous service 
medical records and is clearly a recitation of the veteran's 
self-reported lay history, and not the result of medical 
analysis of historical records.

Based on the evidence, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for congestive heart failure with 
hypertension.  Accordingly the claim is denied.  


ORDER

Service connection for congestive heart failure with 
hypertension is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

